


110 HR 4789 IH: Performance Rights

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4789
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Berman (for
			 himself, Mr. Issa,
			 Mr. Conyers,
			 Mr. Shadegg,
			 Ms. Harman, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide parity in radio performance rights under title
		  17, United States Code, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Performance Rights
			 Act.
		2.Equitable treatment
			 for terrestrial broadcasts
			(a)Performance
			 right applicable to radio transmissions generallySection 106(6)
			 of title 17, United States Code, is amended to read as follows:
				
					(6)in the case of
				sound recordings, to perform the copyrighted work publicly by means of an audio
				transmission.
					.
			(b)Inclusion of
			 terrestrial broadcasts in existing performance rightSection
			 114(d)(1) of title 17, United States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking a digital and inserting
			 an; and
				(2)by striking
			 subparagraph (A).
				(c)Inclusion of
			 terrestrial broadcasts in existing statutory license
			 systemSection 114(j)(6) of title 17, United States Code, is
			 amended by striking digital.
			3.Special treatment
			 for small, noncommercial, educational, and religious stations and certain
			 uses
			(a)Small,
			 noncommercial, educational, and religious radio stations
				(1)In
			 generalSection 114(f)(2) of title 17, United States Code, is
			 amended by adding at the end the following:
					
						(D)Notwithstanding the provisions of
				subparagraphs (A) through (C), each individual terrestrial broadcast station
				that has gross revenues in any calendar year of less than $1,250,000 may elect
				to pay for its over-the-air nonsubscription broadcast transmissions a royalty
				fee of $5,000 per year, in lieu of the amount such station would otherwise be
				required to pay under this paragraph. Such royalty fee shall not be taken into
				account in determining royalty rates in a proceeding under chapter 8, or in any
				other administrative, judicial, or other Federal Government proceeding.
						(E)Notwithstanding the provisions of
				subparagraphs (A) through (C), each individual terrestrial broadcast station
				that is a public broadcasting entity as defined in section 118(f) may elect to
				pay for its over-the-air nonsubscription broadcast transmissions a royalty fee
				of $1,000 per year, in lieu of the amount such station would otherwise be
				required to pay under this paragraph. Such royalty fee shall not be taken into
				account in determining royalty rates in a proceeding under chapter 8, or in any
				other administrative, judicial, or other Federal Government
				proceeding.
						.
				(2)Payment
			 dateA payment under
			 subparagraph (D) or (E) of section 114(f)(2) of title 17, United States Code,
			 as added by paragraph (1), shall not be due until the due date of the first
			 royalty payments for nonsubscription broadcast transmissions that are
			 determined, after the date of the enactment of this Act, under such section
			 114(f)(2) by reason of the amendment made by section 2(b)(2) of this
			 Act.
				(b)Transmission of
			 religious services; incidental uses of musicSection 114(d)(1) of
			 title 17, United States Code, as amended by section 2(b), is further amended by
			 inserting the following before subparagraph (B):
				
					(A)an eligible
				nonsubscription transmission of—
						(i)services at a
				place of worship or other religious assembly; and
						(ii)an incidental use
				of a musical sound
				recording;
						.
			4.Availability of
			 per program licenseSection
			 114(f)(2)(B) of title 17, United States Code, is amended by inserting after the
			 second sentence the following new sentence: Such rates and terms shall
			 include a per program license option for terrestrial broadcast stations that
			 make limited feature uses of sound recordings.
		5.No
			 harmful effects on songwriters
			(a)Preservation of
			 royalties on underlying worksSection 114(i) of title 17, United States
			 Code, is amended in the second sentence by striking It is the intent of
			 Congress that royalties and inserting Royalties.
			(b)Public
			 performance rights and royaltiesNothing in this Act shall
			 adversely affect in any respect the public performance rights of or royalties
			 payable to songwriters or copyright owners of musical works.
			
